SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2008 Commission file number 1-4858 INTERNATIONAL FLAVORS & FRAGRANCES INC. (Exact name of registrant as specified in its charter) New York 13-1432060 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 521 West 57th Street, New York, N.Y. 10019-2960 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 765-5500 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12B-2 of the Exchange Act). Yes oNo x Number of shares outstanding as of April 18, 2008:80,503,403 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNATIONAL FLAVORS & FRAGRANCES INC. CONSOLIDATED BALANCE SHEET (DOLLARS IN THOUSANDS) (Unaudited) ASSETS 3/31/08 12/31/07 Current Assets: Cash and cash equivalents $ 60,458 $ 151,471 Short-term investments 706 604 Trade receivables 464,251 412,221 Allowance for doubtful accounts (12,961 ) (11,694 ) Inventories: Raw materials 264,303 237,943 Work in process 10,432 10,707 Finished goods 237,299 235,572 Total Inventories 512,034 484,222 Deferred income taxes 76,907 77,572 Other current assets 78,745 76,082 Total Current Assets 1,180,140 1,190,478 Property, Plant and Equipment, at cost 1,229,985 1,165,082 Accumulated depreciation (706,565 ) (656,262 ) 523,420 508,820 Goodwill 665,582 665,582 Intangible Assets, net 65,716 67,254 Other Assets 305,997 294,654 Total Assets $ 2,740,855 $ 2,726,788 LIABILITIES AND SHAREHOLDERS' EQUITY 3/31/08 12/31/07 Current Liabilities: Bank borrowings and overdrafts and current portion of long-term debt $ 152,869 $ 152,473 Accounts payable 133,236 130,992 Accrued payrolls and bonuses 31,883 64,271 Dividends payable 18,515 18,628 Restructuring and other charges 7,967 2,654 Other current liabilities 173,519 169,878 Total Current Liabilities 517,989 538,896 Other Liabilities: Long-term debt 1,071,342 1,060,168 Deferred gains 60,902 61,659 Retirement liabilities 169,106 171,991 Other liabilities 338,365 276,877 Total Other Liabilities 1,639,715 1,570,695 Commitments and Contingencies (Note 13) Shareholders' Equity: Common stock 12 1/2¢ par value; authorized 500,000,000 shares; issued 115,761,840 shares 14,470 14,470 Capital in excess of par value 51,751 54,995 Retained earnings 2,100,820 2,078,937 Accumulated other comprehensive loss income: Cumulative translation adjustment (65,464 ) (32,990 ) Accumulated losses on derivatives qualifying as hedges (4,364 ) (1,843 ) Pension and postemployment liability adjustment (106,126 ) (109,514 ) 1,991,087 2,004,055 Treasury stock, at cost 35,261,781 shares in 2008 and 34,766,612 shares in 2007 (1,407,936 ) (1,386,858 ) Total Shareholders' Equity 583,151 617,197 Total Liabilities and Shareholders' Equity $ 2,740,855 $ 2,726,788 See Notes to Consolidated Financial Statements 2 INTERNATIONAL FLAVORS & FRAGRANCES INC. CONSOLIDATED STATEMENT OF INCOME (AMOUNTS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (Unaudited) 3 Months Ended 3/31 2008 2007 Net sales $ 596,605 $ 566,101 Cost of goods sold 351,123 329,382 Research and development expenses 52,056 46,632 Selling and administrative expenses 90,149 91,271 Amortization of intangibles 1,538 3,556 Restructuring and other charges 6,222 - Interest expense 18,219 8,314 Other (income) expense, net 2,307 (167 ) 521,614 478,988 Income before taxes on income 74,991 87,113 Taxes on income 19,043 24,424 Net income 55,948 62,689 Other comprehensive income: Foreign currency translation adjustments (32,474 ) (657 ) Accumulated (losses) gainson derivatives qualifying as hedges (2,521 ) 1,443 Pension and postemployment liability adjustment 3,388 3,786 Comprehensive income $ 24,341 $ 67,261 Net Income per share - basic $ 0.70 $ 0.70 Net Income per share - diluted $ 0.69 $ 0.69 Average number of shares outstanding - basic 80,296 89,378 Average number of shares outstanding - diluted 81,253 90,658 Dividends declared per share $ 0.23 $ 0.21 See Notes to Consolidated Financial Statements 3 INTERNATIONAL FLAVORS & FRAGRANCES INC. CONSOLIDATED STATEMENT OF CASH FLOWS (DOLLARS IN THOUSANDS) (Unaudited) 3 Months Ended 3/31 2008 2007 Cash flows from operating activities: Net income $ 55,948 $ 62,689 Adjustments to reconcile to net cash provided by operations: Depreciation and amortization 19,494 21,139 Deferred income taxes 21 11,695 Loss (gain) on disposal of assets 72 (815 ) Equity based compensation 3,885 4,277 Changes in assets and liabilities: Current receivables (34,802 ) (38,454 ) Inventories (4,897 ) 1,648 Current payables (48,814 ) (62,771 ) Changes in other assets (12,023 ) 2,591 Changes in other liabilities 28,757 1,147 Net cash provided by operations 7,641 3,146 Cash flows from investing activities: Net change in short-term investments (115 ) (277 ) Additions to property, plant and equipment (11,966 ) (8,590 ) Purchase of investments (3,784 ) (4,598 ) Proceeds from investments - 8,978 Proceeds from disposal of assets 471 452 Net cash used in investing activities (15,394 ) (4,035 ) Cash flows from financing activities: Cash dividends paid to shareholders (18,628 ) (18,764 ) Net change in bank borrowings and overdrafts (36,568 ) 1,903 Proceeds from issuance of stock under stock-based compensation plans 2,314 15,764 Excess tax benefits on stock options exercised - 1,732 Purchase of treasury stock (29,995 ) (31,480 ) Net cash used in financing activities (82,877 ) (30,845 ) Effect of exchange rate changes on cash and cash equivalents (383 ) 431 Net change in cash and cash equivalents (91,013 ) (31,303 ) Cash and cash equivalents at beginning of year 151,471 114,508 Cash and cash equivalents at end of period $ 60,458 $ 83,205 Interest paid $ 38,031 $ 14,690 Income taxes paid $ 10,268 $ 9,647 See Notes to Consolidated Financial Statements 4 Notes to Consolidated Financial Statements These interim statements and management's related discussion and analysis should be read in conjunction with the consolidated financial statements and their related notes and management's discussion and analysis of results of operations and financial condition included in our 2007 Annual Report on Form 10-K.These interim statements are unaudited.In the opinion of our management, all adjustments, including normal recurring accruals necessary for a fair presentation of the results for the interim periods have been made. Note 1. New Accounting Pronouncements: In December 2007, the FASB issued
